DETAILED ACTION
Claims 1, 5-12, 15-20, 28-33, 38-41, 44-46 have been examined. Claims 2-4, 13-14, 34, and 42-43 were cancelled in amendment dated 5/21/2021. Claims 36 and 37 were cancelled in amendment dated 4/7/2022. Claims 21-27 and 35 were withdrawn from further consideration in amendment dated 4/7/2022 as being drawn to a non-elected invention.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 recites the limitation “the HW of the reconfigurable device.” Claim 1 does not provide a definition for “HW.”  Applicant’s specification discloses in paragraph [0064] the term “Hardware (HW) configuration” is used to refer to a series of hardware blocks comprising the network.  However, this defines HW configuration, but not HW.  Further, there is lack of antecedent basis for “the HW.” 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1, 5-12, 15-20, 44, and 45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claim 1 recites “wherein said reconfiguration is based on metrics collected on-the-fly from the HW of the configurable device during its running time and wherein said reconfiguration is designated to allow various dynamic selections that are not known a-priori.” Claims 8 and 9 recite “wherein the synthesize is triggered based on metrics collected on-the-fly from the hardware of the reconfigurable device.”  Applicant stated that support may be found in paragraphs [0010], [0014], [0020], [0041], [0065] [0068], [0077], and [0099], and FIG. 6.
Paragraph [0010] discloses reconfigurable device may be dynamically programmed “on-the-fly.”  Paragraph [0014] discloses the system is reconfigured on-the-fly by using the selected HW configuration to modify the datapath of the reconfigurable device.  Paragraph [0065] defines on-the-fly.  Paragraph [0068] discloses reconfigurable device may be programmed “on-the-fly.”  Paragraph [0077] discloses the TM 110 may monitor the operational parameters of the FPGA DNN system 10 and may take into account, in its request for an HW configuration from the HCS 100, tradeoffs between network speed and network accuracy, in other words, the TM 110 may take into account the relations between the performance and precision of FPGA DNN system 10’s operation.  Paragraph [0099] describes Fig. 6 and discloses FPGA delivers metrics to the CTRL 104 to perform decisions.
	Applicant’s specification discloses “metrics” in one instance in paragraph [0099].  Applicant’s specification does not disclose the metrics are collected on-the-fly from the hardware of the reconfigurable device during its runtime. 
Any claim not specifically addressed, above, is being rejected as incorporating the deficiencies of a claim upon which it depends.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28-30, 32, 33, and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. “F-CNN: An FPGA-based Framework for Training Convolutional Neural Networks” (hereinafter Zhao), in view of Patterson et al. (US 7,902,866, hereinafter Patterson).

As per claim 28, Zhao teaches a method for applying normal training acceleration using a reconfigurable device based deep neural network system, comprising the steps of: 
(i) selecting a dataset in accordance with a predefined user criteria (i.e., divide the training dataset into minibatches, see at least page 110, left column, paragraph 5, page 113, right column, paragraph 4), 
(ii) selecting a HW configuration and perform a training using a reconfigurable device (i.e., an FPGA-based CNN training framework, customizing different computation modules, implement one or more kernels in each module, see at least page 107, right column, paragraph 2, page 110, left column, paragraph 2, page 110, right column, paragraph 1), 
(iii) analyzing training parameters using a training monitor (i.e., analytical models are developed for customizing the modules to maximize performance under the constraints of bandwidth and hardware resources, see at least page111, left column, paragraph 2 – right column, paragraph 3, page 114, left column, paragraph 3).
Zhao does not explicitly teach from a library.
Patterson teaches a library (i.e., module library, see at least column 4, lines 1-10, column 8, lines 4-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhao to include a library as similarly taught by Patterson because providing a library of modules is well known in the art and libraries provide benefits such as reuse.

As per claim 29, Zhao teaches wherein the system is dynamically reconfigured (i.e., runtime configuration, see at least page 109, right column, section III.A.).

As per claim 30, Zhao teaches wherein the dynamically reconfiguration of said system is driven by model weight values (i.e., weight adjustment, see at least pages 108-109, section B).

As per claim 32, Zhao teaches wherein the selected HW configuration is predesigned (i.e., we first design kernels for basic operations, see at least page 110, right column, paragraph 1).
As per claim 33, Zhao teaches wherein the selected HW configuration is synthesized on-the-fly (i.e., runtime reconfiguration, reconfiguring a streaming datapath, the streaming datapath contains various parameterized modules, which can be customized to produce implementations with different configurations, see at least page 107, right column, paragraph 2, page 109-110, section III).

As per claim 38, Zhao teaches wherein training analysis results that indicates a convergence results in an accomplishment of training session (i.e., read back the results and update weights for back-propagation modules and goto step 1, see at least page 110, left column, paragraph 5, page 111, section B).

As per claim 39, Zhao teaches wherein training analysis results that indicates a lack of convergence triggers sending a request to a HW configuration selector to select HW configuration encoded in a greater or lesser detail (i.e., modules customized with different layer configurations and data precision, read back the results and update weights for back-propagation modules and goto step 1, see at least page 107, abstract, pages 109-110, paragraph 5, page 111, section B).

As per claim 40, Zhao teaches wherein varying levels of detail refer to varying fixed point precision (i.e., modules customized with different layer configurations and data precision, read back the results and update weights for back-propagation modules and goto step 1, see at least page 107, abstract, pages 109-110, paragraph 5, page 111, section B).

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao, in view of Patterson, further in view of Zhang et al. “Machine Learning on FPGAs to Face the IoT Revolution” (hereinafter Zhang).

As per claim 31, Zhao teaches wherein a training monitor sources HW configurations from the HW configuration selector in accordance with relation between performance and resource usage (i.e., the streaming datapath can support various parameterized modules which can be customized to produce implementations with different trade-offs in performance and resource usage, analytical models are developed for customizing the modules to maximize performance under the constraints of bandwidth and hardware resources, see at least page 111, left column, paragraph 2 – right column, paragraph 3, page 114, left column, paragraph 3).
Zhao does not explicitly teach relation between performance and accuracy.
Zhang teaches a training monitor sources HW configurations from the HW configuration selector in accordance with relation between performance and resource accuracy (i.e., design space exploration on FPGA, design-space explorer to trade network accuracy for network performance, see at least page 896, right column, paragraph 3, page 899, left column, last paragraph – right column, paragraph 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhao such that the relation is between performance and accuracy as similarly taught by Zhang in order to trade network accuracy for network performance, under constraints of tolerable accuracy loss, to achieve higher performance than the original network (see at least page 899, left column, last paragraph – right column, paragraph 2 of Zhang).
Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao, in view of Patterson, further in view of Mathew et al. (US 2018/0181864, hereinafter Mathew).

As per claim 41, Zhao does not explicitly teach wherein the varying levels of details refer to varying sparsity threshold.
Mathew teaches varying levels of details refer to varying sparsity threshold (i.e., sparsity threshold is tuned, see at least [0053]-[0058], [0081]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhao such that the varying levels of details refer to varying sparsity threshold as similarly taught by Mathew to generate a sparsified CNN (see at least [0004]-[0006] of Mathew).

Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao, in view of Patterson, further in view of Zievers (US 2012/0284501).

As per claim 46, Zhao teaches the HW reconfiguration, performed on-the-fly (i.e., runtime reconfiguration, reconfiguring a streaming datapath, the streaming datapath contains various parameterized modules, which can be customized to produce implementations with different configurations, see at least page 107, right column, paragraph 2, page 109-110, section III), and adapted to a use-case to which said method is applied  (i.e., deriving parameters for the datapath to guide the analysis of design tradeoffs to meet application requirements, see at least page 107, abstract).
Zhao does not explicitly teach is performed as part of a sequence of reconfiguration events.
Zievers teaches reconfiguration is performed as part of a sequence of reconfiguration events (i.e., application module can generate a first bitstream, an additional bitstream, a second bitstream, bitstreams are loaded into reconfigurable hardware devices, see at least [0036], [0118], [0124]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhao such the reconfiguration is performed as part of a sequence of reconfiguration as similarly taught by Zievers such that an application can be partitioned into fragments with the fragments implemented using bitstreams such that functionalities can be dynamically changed (see at least [0034], [0113]-[0116], [0118]-[0124], [0246] of Zievers).

Response to Arguments
Rejection of claims under §103:
Applicant’s amendment to claim 1 overcomes the previously applied prior art Zhao and Patterson.  However, claim 1 and its dependent claims are currently rejected under §112(a).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jue Louie whose telephone number is 571-270-1655.  The examiner can normally be reached on M-F 9:30 am - 5:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on 571-272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jue Louie/
Primary Examiner
Art Unit 2121